


Exhibit 10.92




FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “First Amendment”), is made as of
September 18, 2015 (the “Amendment Effective Date”), by and between Hudson
Pacific Properties, Inc., a Maryland corporation (the “REIT”), Hudson Pacific
Properties, L.P., a Maryland limited partnership (the “Operating Partnership”)
and Mark T. Lammas (the “Executive”). Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the Agreement
(as defined below).




RECITALS


A.
The REIT, the Operating Partnership and the Executive have entered into an
Employment Agreement dated June 27, 2014 (the “Agreement”).



B.
The parties hereto wish to amend the Agreement as set forth herein.





AMENDMENT


The parties hereto hereby amend the Agreement as follows, effective as of the
Amendment Effective Date.


1.
Section 2(a)(i). Each instance of the phrase “Chief Financial Officer and
Treasurer” in Section 2(a)(i) of the Agreement is hereby deleted and replaced in
its entirety with the following:



“Chief Operating Officer, Chief Financial Officer and Treasurer”


2.
This First Amendment shall be and, as of the Amendment Effective Date, is hereby
incorporated in and forms a part of, the Agreement.



3.
Except as expressly provided herein, all terms and conditions of the Agreement
shall remain in full force and effect.



(Signature page follows)

S-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first written above.
 
 
 
 
 
 
 
HUDSON PACIFIC PROPERTIES, INC.,
 
 
a Maryland corporation
 
 
By:
/S/ VICTOR J. COLEMAN
 
 
Name:
Victor J. Coleman
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
HUDSON PACIFIC PROPERTIES, L.P.,
 
 
a Maryland limited partnership
 
 
 
 
 
 
By:
HUDSON PACIFIC PROPERTIES, INC.
 
 
Its:
General Partner
 
 
 
 
 
 
By:
/S/ VICTOR J. COLEMAN
 
 
 
Victor J. Coleman
 
 
 
Chief Executive Officer
 
 
 
 
 
 
 
“EXECUTIVE”
 
 
 
 
/S/ MARK T. LAMMAS
 
 
 
Mark T. Lammas
 
 
 
 
 








S-1